    Case 1:21-cv-01775-BMC Document 7 Filed 04/06/21 Page 1 of 3 PageID #: 192




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
                                                                  :
    NORTHFIELD INSURANCE CO.,                                     :    MEMORANDUM DECISION
                                                                  :    AND ORDER
                                          Plaintiff,              :
                                                                  :    21-cv-01775 (BMC)
                           - against -                            :
                                                                  :
    GM STAR CONSTRUCTION, INC., et al.,                           :
                                                                  :
                                          Defendants.             :
    -----------------------------------------------------------   X
COGAN, District Judge.

           Plaintiff filed this action seeking judgment as to its contractual obligations, if any, to

defendants under an insurance policy. Plaintiff alleged jurisdiction based on diversity of

citizenship between the parties but failed to allege the citizenship of the defendant limited

liability company. 1 Plaintiff alleged “[u]pon information and belief” that defendant Prince Street

Investment Company, LLC was a New York limited liability corporation with a principal place

of business in New York, but failed to allege the identity or citizenship of any of its members.

See Bayerische Landesbank, N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 49 (2d Cir.

2012) (an LLC takes the citizenship of each of its members). I issued an order to show cause

why the action should not be dismissed for failure to adequately allege subject matter

jurisdiction, an issue I must raise sua sponte. See Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010).

In response, plaintiff concedes that that it does not know the citizenship of the LLC defendant,

but requests that the Court permit jurisdictional discovery.




1
 Plaintiff explains that only one defendant is an LLC and that its allegation that defendant The Laundress Inc. is an
LLC was made in error.
  Case 1:21-cv-01775-BMC Document 7 Filed 04/06/21 Page 2 of 3 PageID #: 193




          Although I recognize that district courts have discretion to provide an opportunity to

conduct jurisdictional discovery, see Mills 2011 LLC v. Synovus Bank, 921 F. Supp. 2d 219,

228 (S.D.N.Y. 2013), I am not persuaded that jurisdictional discovery is warranted in this case.

Such discretion has to be carefully exercised for several reasons. First, introducing a mini-

litigation on the threshold issue of diversity of citizenship should be avoided if possible.

Litigation can be complex enough without introducing a preliminary round that could last

months just to get to square one. Square one, the existence of diversity, should be where the case

starts.

          Second, a broad allowance of jurisdictional discovery would encourage speculative

assertions of jurisdiction against LLCs and other unincorporated entities based on the mere hope

that the facts might turn out in the plaintiff’s favor. Here, plaintiff does not appear to know the

identity of any, let alone all, of the members of the LLC defendant; thus plaintiff has no basis for

believing that defendant is a citizen of a different state than plaintiff. It would need discovery to

find out who the LLC’s members are, and then potentially more discovery to ascertain each

one’s citizenship.

          Further, this is not a case where defendants have appeared and disputed jurisdictional

facts, as to which discovery might be appropriate. See Aleph Towers, LLC v. Ambit Texas,

LLC, No. 12-CV-3488, 2013 WL 4517278, at *4 (E.D.N.Y. Aug. 23, 2013). Rather, it is a case

where plaintiff simply does not know any jurisdictional facts about one of the defendants.

          Plaintiff’s citation to Gualandi v. Adams, 385 F.3d 236 (2d Cir. 2004), is not persuasive.

That case concerned federal question jurisdiction – not diversity jurisdiction – as did the case the

Court cited for its statement that district courts generally afford plaintiffs an opportunity to

conduct discovery on jurisdictional facts. Gualandi, 385 F.3d at 244 (citing Kamen v. Am. Tel.



                                                   2
    Case 1:21-cv-01775-BMC Document 7 Filed 04/06/21 Page 3 of 3 PageID #: 194




& Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986)). It thus has little to no bearing on the question

of whether jurisdictional discovery should be regularly afforded to litigants seeking a federal

forum on the basis of diversity of citizenship, which has been carefully circumscribed by

Congress. 2

         Plaintiff states that it has “exhausted all reasonable means” for determining the LLC’s

members. I recognize that the combination of the statutory requirements for diversity

jurisdiction and the lack of public information about ownership of unincorporated associations

often makes it difficult to proceed in federal court when a case involves an LLC. However, that

appears to be how Congress wants it. Congress granted a special citizenship status to

corporations that could be ascertained from public records, and despite the increasing use of

unincorporated entities as business vehicles over the last 30 years, Congress has not amended the

diversity statute to treat such entities in the same way as corporations for general diversity

purposes. 3

         Because plaintiff failed to adequately allege diversity of citizenship and I find that

jurisdictional discovery is not warranted, the case is dismissed for lack of subject matter

jurisdiction.

SO ORDERED.                                    Digitally signed by Brian
                                               M. Cogan
                                               ______________________________________
                                                                    U.S.D.J.
Dated: Brooklyn, New York
       April 5, 2021


2
  In any event, the Court affirmed the district court’s decision to deny further jurisdictional discovery to plaintiffs in
that case.
3
  In fact, Congress has determined to treat limited liability companies like corporations for diversity purposes in one
instance – under the Class Action Fairness Act. See Pub. L. No. 109-2, § 4(a), 119 Stat. 4, 9 (2005) (adding a new
§ 1332(d) and stating that, for purposes of that section, “an unincorporated association shall be deemed to be a
citizen of the State where it has its principal place of business and the State under whose laws it is organized”).

                                                            3
